Title: From George Washington to Clement Biddle, 18 May 1784
From: Washington, George
To: Biddle, Clement



Dear Sir,
[Philadelphia] Tuesday Morning 18th May 1784.

Rather than wait, & thereby hazard delay, I would purchase Copper at the present price for all the purposes mentioned in your estimate, the Spouts, or Trunks excepted—the want of these, as they do not retard the Work may remain a while longer.
Pray let me have your Acct before Nine oclock, as I hope to set off soon after that hour & wish to pay the Balle before I go. I am Yr Obedt & affe Servt

Go: Washington


P.S.—As you forgot to put up the Bill for the Nuts I do not know [the] sorts you have sent.

